Cavanagh, J.
(concurring in part and dissenting in part). While I concur with the majority’s conclusion in part n(A) of its opinion, I must dissent from the remainder of the Court’s holding. I fear the Court of Appeals correctly acted to remedy a serious injustice wrought by the probate court’s decision, and cannot join in this Court’s reversal of such action and its affirmance of the termination of the mother’s parental rights.
i
As the majority correctly notes, our review of this matter is for clear error. In re Cornet, 422 Mich 274, 277; 373 NW2d 536 (1985). Where the probate court found the facts sufficient to support a termination of parental rights, we begin our review with the facts before that court.
The relevant history in this matter begins when appellees Zellma “Lisa” DeCaire and James Sours (not appearing before us) were cohabitating as long-term *642domestic partners. On September 28, 1995, the two became involved in an altercation. At that time the parties had five children, who were living with them. When Mr. Sours began striking Ms. DeCaire, their oldest son, Sean, an eight-year-old, came to his mother’s defense and was accidentally struck by Mr. Sours. Ms. DeCaire used the distraction to find a telephone and call the Hillsdale County Sheriff. Mr. Sours was later arrested.
Subsequently, Ms. DeCaire notified the prosecutor that she had no intention to testify against Mr. Sours. Shortly thereafter, the Family Independence Agency (fia) petitioned the Hillsdale County Probate Court to take jurisdiction of the children pursuant to MCL 712A.2(b)(l), (2); MSA 27.3178(598.2)(b)(l), (2). The grounds cited were physical abuse by Mr. Sours and failure to protect the children on the part of Ms. DeCaire. The petition, filed on October 30, 1995, did not request removal of the children. The parties dispute whether a hearing was scheduled, and Ms. DeCaire claims to have arrived at court for one, only to find it had been canceled. The docket for this case shows no entries in 1995.
Ms. DeCaire claims that, while at the courthouse for the canceled hearing, she spoke with an fia worker who informally told her that she should not let Mr. Sours back into the house. Ms. DeCaire denies, however, being notified of a new hearing date. Shortly thereafter, Ms. DeCaire permitted Mr. Sours to return to the home, and the family moved to Cold-water, approximately fifteen miles from their former residence and across the county line into Branch *643County. The prosecutor argues that Ms. DeCaire fled the jurisdiction.1
Apparently unbeknownst to Ms. DeCaire, however, she was indeed a fugitive from justice, resulting from her failure to testify against Mr. Sours. Despite the fact that she had made it clear that she had no enthusiasm for the prosecution of Mr. Sours for the assault on her and her son, the prosecutor nonetheless expected her to appear as a witness at the November 1995 trial. When she did not, the prosecutor issued a warrant for her arrest for failure to appear. The prosecutor has not offered any evidence to indicate that Ms. DeCaire was aware of this warrant.
The relationship between the parties apparently did not improve much in Coldwater. They separated shortly after relocating, and Mr. Sours moved on. In September 1996, Ms. DeCaire took the children and returned to a home owned by her uncle in Reading, Michigan, in Hillsdale County. It should be noted that the parties separated almost a year before the subsequent petition for termination of rights that purported to be based on Ms. DeCaire’s failure to protect the children from Mr. Sours.
Ms. DeCaire enrolled her children in the Reading school district, and the fia soon discovered their location. On September 13, 1996, the prosecutor filed a *644petition for removal of the children from the parents’ custody, which the probate court granted.2 This order once again purported to cite a failure to protect the children on the part of Ms. DeCaire as the downfall necessitating termination of her parental rights. Both the probate court and the fia failed to acknowledge that Mr. Sours, the person from whom the children needed protecting, had been out of the family home for almost a year.
An FIA worker, Kelli Todoroff, arrived to remove the children from Ms. DeCaire. Ms. Todoroff told Ms. DeCaire to pack “some things.” Ms. DeCaire packed a few outfits for each child, apparently not realizing that they would be gone for a very long time. She also packed some candy for each child. The fta would include in later filings criticism for Ms. DeCaire for packing only minimal clothing and for giving inappropriate snacks. Ms. Todoroff’s testimony would seem to indicate that the children were not enthused about being taken from their mother.
Mr. Sours remained out of the house and the children’s lives, appearing at Ms. DeCaire’s residence on occasion to do odd jobs. The fia, while criticizing this contact, did not show that there was any substantial contact or relationship taking place between Ms. DeCaire and Mr. Sours. In fact, as will be seen below, the opposite was true, as both parties were moving on to new relationships.
In its petition for termination, the fta complained that DeCaire continued to see James Sours “and allows him back in the home.” That would have been *645a rather difficult accomplishment, because Mr. Sours had been recently incarcerated for six months, and, at the time of the drafting of this petition, had in fact been married to another woman for approximately two months. Ms. DeCaire also had acquired a new boyfriend, Mr. Rowley. Also found among the fia’s charges against Ms. DeCaire is a criticism that upon removal two of the children had diaper rash. While counsel for Ms. DeCaire devotes approximately one page of her brief to the undisputed notion that diaper rash affects children across all economic, social, and geographic boundaries, I would suggest that it is a well-known fact of child rearing, and is more probative of the fia’s apparent willingness to find signs of neglect in the most innocuous circumstances than it is of Ms. DeCaire’s fitness as a parent.
The most serious allegation that the fia leveled against Ms. DeCaire was that the children were medically uncared for and ill-treated. There were general allegations that the children were small and below average height and weight. It would seem that several of the children were bom early, and this might be expected. The other, more serious, charge was that Chance, at that time the youngest child, was a “failure to thrive” baby and severely malnourished. Both “failure to thrive” and “malnourishment” are, of course, medical diagnoses. One might expect that there would have been medical testimony to support them. In this case, however, that would be incorrect.
Ms. Todoroff, the fia worker, provided the only medical testimony involved on these issues. Because the Rules of Evidence do not strictly apply to termination hearings, she was able to offer the rank hearsay that a doctor had told her this information. She *646did not offer any medical reports, nor did the physician testify. Counsel for Ms. DeCaire attempted to cross-examine Ms.Todoroff on the issue of the “failure to thrive” diagnosis, and was met with a response by Ms. Todoroff that “I don’t know, I’m not a doctor.”3
Upon the court taking jurisdiction of the children, Ms. DeCaire was ordered to attend Domestic Harmony (a domestic violence counseling center) and parenting classes and to obtain housing and employment.
Once she was released from her jail sentence for failure to appear at Mr. Sours’ trial, it appears as though Ms. DeCaire made some efforts in this regard. The Court of Appeals found, and Mr. Yoder, the chief FIA worker (who, from his testimony, appeared to hold no high regard for Ms. DeCaire) testified that she attended all the parenting classes except the “good-bye session,” which was not a substantive class. She appears to have infrequently attended Domestic Harmony,4 and appeared to search for a house.
Perhaps the most vigorous dispute, however, concerns her search for employment. Ms. DeCaire admitted at a show-cause hearing on February 6, 1997, that she at times did not always submit the weekly proof of employment slips as required by the court. She did, however, obtain two jobs in December 1996 or January 1997, one at an Amoco station in Coldwater and *647the other at Baker’s Street Truck Stop in Angola, Indiana. She maintained employment at these two establishments until April 6, 1997, when she gave birth to her youngest son, Sammual.5 At this February hearing, Ms. DeCaire also admitted that she had not been diligent in attending her Domestic Harmony counseling.
Ms. DeCaire had not informed the fia of her pregnancy.6 Sammual was bom prematurely on April 6, 1997. He failed to gain weight and was taken by Ms. DeCaire to a hospital in Ft. Wayne, Indiana, on April 8. He remained hospitalized for approximately three weeks. Because of episodes where Sammual would appear to have trouble breathing and his heart rate would drop, he was placed on an apnea monitor and given various medications.7 Between the hospitalization of Sammual and the trips to Ft. Wayne, Ms. DeCaire apparently missed enough work to get fired from both jobs.
*648In early May 1997, the fia discovered that Ms. DeCaire had given birth to Sammual. On May 7, 1997, a removal order was entered (apparently ex parte). On May 8, 1997, fia workers went to the home where Ms. DeCaire was residing and forcibly removed the child. Upon arrival of the fia workers, Ms. DeCaire attempted to hide the child under a heavy blanket. The prosecution, both below and in this Court, seems to have implicitly accused her of nearly suffocating the child, despite a complete dearth of evidence regarding the effects of this episode on the child.8 It does appear that Ms. DeCaire made every effort (including this most inappropriate one) to hide Sam-mual from the fia.
The allegations offered supporting the removal of Sammual included details of his various medical problems and the blanket incident. There was no evidence offered, however, that his medical problems were in any way Ms. DeCaire’s fault, and it would appear that she appropriately took him to see a specialist at the more advanced children’s hospital in Ft. Wayne, as opposed to the local community hospital. Ms. DeCaire is faulted by the FIA for not working with a Dr. Chen and not allowing a home health care nurse to visit. While there is evidence that a relative of Ms. DeCaire did abruptly cut off a home health aide who telephoned the residence and wanted to visit, Dr. *649Chen was not heard from, and hence there was no competent testimony that Ms. DeCaire did not cooperate with him.
Ms. DeCaire is also cited and faulted for not having the child on the apnea monitor when the fia arrived. An fia worker, Charles Raciboski, was allowed to testify regarding the medical diagnosis and treatment regarding the apnea monitor. He testified that the child was supposed to be on the apnea monitor at all times. Cross-examination brought out that he was never told this by Dr. Chen or any other medical authority. Mr. Raciboski responded that he believed the child was required to be on the monitor at all times because that is what doctors “normally want.”9 While the prosecutor did call one medical authority, a nurse, Judy Knowles, who testified by telephone, did not offer testimony that Sammual had to be on an apnea monitor when Ms. DeCaire held him.
Mr. Raciboski also alleged that Ms. DeCaire failed to have the required medicine present at the time of the fia’s removal of Sammual. There was no evidence supporting this assertion offered at trial, and Mr. Raciboski admitted at trial that when he asked about the medication, Ms. DeCaire showed him some of the syringes and attempted to explain what they were for. Mr. Raciboski did not find this explanation adequate or to his satisfaction, thus, he “did not investigate further.”
*650After Sammual was seized by the fia, Ms. DeCaire apparently became quite depressed and suffered an emotional breakdown. She admits that she began abusing alcohol and essentially dropped out of circulation for approximately three months.
A bench warrant was issued for Ms. DeCaire’s arrest, and she spent thirty days in jail following her arrest. Upon release and before the filing of the termination petition, she again attempted to comply with the fia’s demands. She began attending Domestic Harmony again, and also began visiting the children on a regular basis (she had not visited them regularly during the three months in which she abused alcohol and suffered from depression). By this point, the FIA had filed a petition for termination of parental rights.
Ms. DeCaire also purchased a mobile home, and offered evidence that it would be habitable and up to standards within four weeks of the time of the termination hearing. The FLA argues that she should have done this much sooner and that she did not show that she had obtained a permit to move the trailer. Ms. DeCaire also offered evidence of her attendance at Domestic Harmony, her lack of contact with Mr. Sours, her completion of all assigned substantive parenting classes and her return to job searching.
Testimony about all these events was offered at the termination trial. The last relevant piece of testimony was that offered by Ms. DeCaire regarding her final visitation with the children. At that time, the day before the trial, Mr. Yoder, according to Ms. DeCaire, told her to enjoy her visit because it probably would be the last one she would have.10
*651On November 14, 1997, the probate court entered an order terminating the parental rights of DeCaire and Sours. On August 25, 1998, the Court of Appeals reversed and remanded only for purposes of “entry of an order of disposition placing the children in the custody of their natural mother.” Unpublished opinion per curiam (Docket No. 208203). Counsel for Ms. DeCaire motioned for the Court of Appeals to give the judgment immediate effect. The prosecution asked that visitation with DeCaire be stayed, pending resolution of the matter by this Court. The Court of Appeals entered an order granting immediate effect, and the prosecution filed for leave to appeal before this Court.
n
Respondent-appellee Mr. Sours has not appeared before this Court, and this Court permitted counsel for him to withdraw on the basis of a lack of contact with him. It would appear that Mr. Sours has elected to abandon his appeal before this Court, and, in view of his history of violence and utter failure to put forth any effort from the time the probate court asserted jurisdiction over the children, I cannot conclude that the probate court erred in terminating Mr. Sours’ parental rights to these children. Accordingly, I would affirm that determination.
*652m
Likewise, I agree with the majority that the termination of parental rights of Ms. DeCaire cannot be sanctioned on the grounds originally pleaded in the fia’s complaint. The evidence indicates that Mr. Sours has long since left the children’s lives, and any attempt to graft the allegations regarding Mr. Sours onto Ms. DeCaire’s subsequent relationship with Mr. Rowley would simply amount to, as the majority correctly notes, conjecture.
rv
In support of its final holding affirming termination, the majority relies on MCL 712A.19b(3)(c)(ii); MSA 27.3178(598.19b)(3)(c)(ii) in finding that other conditions that could have caused the child to come within the jurisdiction of the court existed and that Ms. DeCaire had failed to rectify those conditions after notice. Specifically, the majority focuses on the allegations that one child was “severely malnourished” and underdeveloped, that Ms. DeCaire failed to attend to the children’s hygiene, that she failed to attend various counseling sessions, that she failed to secure housing and a job, and that she failed to attend the court hearing, and allegations regarding her failure to properly administer medical care to her youngest child.
Of these, I can find no testimony that would indicate that the allegations regarding the children’s hygiene were proven, and the testimony regarding her attendance at various counseling sessions, her securing housing, and her employment, would not support a finding of a complete failure in any of these areas. *653Rather, it would appear that Ms. DeCaire made serious efforts in all three, in that, while her efforts were neither entirely consistent nor wholly successful, they were in no way failures sufficient to result in the termination of her parental rights. Additionally, these allegations relate, in regard to the children, only to general matters. While it is, of course, preferable, having or retaining employment is by no means a prerequisite to being an able parent. Likewise, while Ms. DeCaire experienced some difficulty in obtaining housing, but also found some apparent partial success, there is no allegation that the children’s shelter needs were not being met. Rather, Ms. DeCaire was relying on her relatives for assistance in this matter. Indeed, of all these allegations, the relationship or detriment to the children from Ms. DeCaire’s failings was, at most, minimal.
There are, however, two different allegations that relate to the children’s health and well-being. The first is that Ms. DeCaire failed to provide proper nutrition to the extent that one child was “severely malnourished” and underdeveloped. This is, quite obviously, a serious allegation. There was, however, no medical testimony offered that would support a finding that a child was severely malnourished. Rather, the fia offered an assertion of one of its case workers that a physician had told her that a child was severely malnourished. The record indicates that several of Ms. DeCaire’s children were bom prematurely, and thus were correspondingly smaller for their age than would be children who experienced a full-term delivery. Given this, and given the absence of any testimony from a competent medical professional that a child was severely malnourished or otherwise under*654developed in some way related to neglect, as opposed to premature birth, I am left with the conviction that the probate court clearly erred in finding so, and that the majority likewise errs in relying on it.
In regard to the malnutrition and “failure to thrive,” the only evidence regarding this was the condition of the child Chance, who was diagnosed as a “failure to thrive” baby by an fia caseworker, Ms. Todoroff. There is no indication in the record that this caseworker had any medical training. Indeed, when asked on cross-examination about the specifics of this condition and what criteria qualified Chance to be diagnosed with such a condition, the worker replied that she was not a doctor. Apparently this worker was able to utilize labels and diagnoses, just not understand them. It is difficult to discern how such a witness could be considered competent, or how such testimony could form a basis for the majority’s reliance.
Indeed, the lack of diligence of the probate court in fact finding is evidenced by its finding that there was evidence of a pattern over ten years of neglect regarding these children. As the majority admits in the margin, at the time the probate court made this statement, no child of Ms. DeCaire’s had reached ten years of age. While the majority dismisses this as a minor error, I fear that this, when viewed along with the record as a whole, indicates a greater failing on the part of the trial court. The probate court appears to have based a large portion of its decision on generalities, as opposed to the specific facts of this case. Nowhere is this more evident than in the probate court’s finding that Ms. DeCaire had been a neglectful mother, even before she became a parent.
*655Likewise, the evidence that Ms. DeCaire neglected SammuaTs health is clearly lacking. The only evidence that would appear to support such a finding is the testimony that a relative of Ms. DeCaire, not Ms. DeCaire herself, turned away an attempt by a home health care nurse to schedule a visit.11 As to the actions of Ms. DeCaire personally, there is evidence that, when her child was bom prematurely and with medical problems, she sought appropriate treatment at a specialized hospital. There is evidence that an apnea monitor and various medicines were prescribed. There is the unsupported assertions of the FIA case worker that the apnea monitor was not being used properly and that the medicines were not being given properly. That caseworker’s testimony, however, indicated that he had no particular knowledge of the apnea monitor or the instructions given to Ms. DeCaire regarding it, and, likewise, that he had failed to undertake any investigation regarding whether Ms. DeCaire was administering the medicines properly (or even any investigation regarding what the proper dosage and the administration would have been).
As the Court of Appeals correctly noted, “The fundamental- liberty interest of natural parents in the care, custody, and management of their child[ren] does not evaporate simply because they have not been model parents or have lost temporary custody of their children] to the State.” Santosky v Kramer, 455 US 745, 753; 102 S Ct 1388; 71 L Ed 2d 599 (1982). In attempting to terminate the rights resultant from *656this fundamental liberty interest, the fia and the prosecutor attempted to meet their burden of proof by offering only unsubstantiated allegations, which the trial judge accepted without question. In doing so, the prosecution offered, and the trial judge accepted, testimony that clearly (and by its own declarance admittedly) was incompetent. Thus, the trial judge’s decision is based on little more than a “house of cards” that, when examined closely for any time, readily collapses. I am, thus, left with the definite and firm conviction required under In re Miller, 433 Mich 331, 337; 445 NW2d 161 (1989), that the probate court erred in terminating the parental rights of Ms. DeCaire on this basis.
An fia investigator in this case testified that “childhood is short.” Indeed it is, and thus we empower the fia and the probate court to undertake dramatic efforts to ensure that children are protected. It would appear, however, that, on occasion, such substantial empowerments can lead to substantial errors. I fear that is the case here. As the Court of Appeals noted, it is quite likely that Ms. DeCaire and the fia had substantial “attitude” or “personality” conflicts. We must expect, and endeavor to require, that the professionals charged with the protection of children rise above such matters. There is every indication in the record that that is not what happened here. Rather, a mechanism designed to protect children was utilized as a mechanism that, early on, seemed destined toward a predetermined result — the termination of Ms. DeCaire’s parental rights. The reasons offered in the record clearly fall far short of what is necessary to support such termination. Indeed, on the basis of this record, one is left to wonder not only what the trial *657judge found as a basis for his decision, but what motivated the fia to continue this matter for so long.12
There is every indication that Ms. DeCaire is not a perfect mother, or even an exceptional one. But the record demonstrates that she is a parent who is striving to improve her situation. When given tasks, she made substantial efforts to comply with them. When her child was ill, she sought treatment at an appropriate hospital and cared for him throughout the period of his illness, even at the cost of her employment. Termination of parental rights is perhaps the most serious matter that our probate judges have been called upon to hear. Such a decision cannot be based on mere rudimentary investigations or unsupported allegations and suppositions about medical and technical matters beyond the expertise of the witnesses and the court. There is every indication here that the probate court’s decision was lacking in both the level of care necessary to make such a decision, and the evidence required to support it.
Given the great difficulty inherent in such matters and the fact-laden nature of such disputes, it is only with great trepidation that appellate judges tread into such waters and differ with the trial court. Miller, supra at 337-338. This is recognized in our extraordinarily high standard of review, that of clear error and the need of a definite and firm conviction of a mistake. It is without question that a review of the evidence, record, and argument of the parties herein *658leaves me with such a conviction. I would affirm the decision of the Court of Appeals in reversing the probate judge’s ruling, having a definite and firm conviction that the trial court erred in terminating Ms. DeCaire’s rights, and a further conviction that such an error brings a substantial injustice on both Ms. DeCaire and the children the probate court purportedly acted to protect.
Kelly, J., concurred with Cavanagh, J.

 A person who gets on a plane in the midst of a Michigan winter and flies to Florida, could be said to have fled the snow. The simpler answer, of course, is that the person merely took a vacation. The prosecutor attempts to characterize what appears to be a simple move (possibly for economic reasons) as a flight to avoid prosecution. There is no record evidence that Ms. DeCaire was informed of a court hearing regarding the fia case, and there has been no evidence to indicate that she “fled” any sort of case. Had she done so, one might logically think that even half a tank of gas in almost any vehicle would carry her flight farther than fifteen miles.


 Again, note that in reality the children were only in the custody of Ms. DeCaire, Mr. Sours having long since moved on.


 While it is the province of the trial judge to determine matters of credibility, as a separate matter, it would seem rather clear that Ms. Todoroff was herself incompetent to offer any sort of testimony regarding Chance’s medical conditions. Indeed, she admitted as much.


 It must again be noted that the relationship that precipitated the referral to this domestic violence program had itself been terminated for over a year before the court included this referral in its order.


 At one point, when the fia was attempting to contact Ms. DeCaire, an agency worker called the Amoco station; so it would seem that the fia could not accurately dispute knowledge of her employment.


 There was some testimony that Ms. DeCaire had, during a medical visit to the hospital, met a young woman whose infant had just been seized by the fia. Ms. DeCaire testified that this incident frightened her.


 An apnea monitor is attached to a child and sounds an alarm when it detects a drop in a child’s respiratory or cardiac rate below a certain level. See Infantile Apnea and Home Monitoring, 6 NIH Consensus Statement, October 1, 1986, pp 1-10. The idea is to prevent sudden infant death syndrome (sids). Given that the cause of sms is unknown, medical science is not certain if this works, and the area is not without considerable controversy. Id. The monitor is designed to sound an alarm if it detects certain conditions in unattended children that should cause the parents to immediately pick up the child. This is believed to prevent any further drop in the respiratory or heart rate. Neither the prosecutor nor the fia favored the trier of fact with any medical or technical testimony regarding this device, and the fia worker who did refer to it appears to have been both unqualified to testify regarding the device and to have been laboring under a factual misimpression concerning it.


 This is not, however, intended to in any way minimize the seriousness of this episode. While the majority of the ha’s assertions appear ill-grounded, unproven, or both, this incident did show a serious disregard of the child’s needs and health, one which can be understood, but by no means excused, in light of Ms. DeCaire’s apparent fear of the ha and the existence of an arguable basis for such fear. It has not been suggested by the majority, however, that this incident, standing alone, could form a basis for termination.


 Given the prosecution’s failure to offer any competent or expert testimony regarding the monitor, there is no record support to refute Mr. Raciboski’s version of the proper operation of this device. The body of medical literature would seem to disagree with his view, however. See NIH Consensus Statement, n 7 supra.


 Not mentioned above are the remaining, even more trivial, allegations leveled by the fia that Ms. DeCaire spent an inappropriate amount of time *651with Chance during her visitations and gave unapproved gifts to the children during her other visits. Ms. DeCaire testified that at this time Chance was an infant and that she carried the child around with her while she visited with the other children, as one might expect. The gift allegation apparently resulted from a birthday one of the children had about the time of one of her visitations. She testified that she brought the child a birthday gift and, in keeping with a family tradition, about which others testified, delivered each child a gift, so no one would feel left out.


 Arguably, the blanket incident could be construed in this regard, though, standing alone, neither I, nor, apparently the probate court or the majority, would find this isolated incident sufficiently egregious to support a termination of Ms. DeCaire’s parental rights.


 It may well be that the fea simply failed to investigate the changes and circumstances after Mr. Sours’ departure, and continued blindly on the initial course toward termination. Given that the fea appears to have recognized Mr. Sours’ absence only very late in the proceedings, this is not implausible.